Citation Nr: 1542472	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  14-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include a lumbar spine strain and degenerative joint disease.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The RO denied service connection for lumbar spine strain with degenerative joint disease, and denied service connection for a right knee disability. The Veteran filed a notice of disagreement only as to service connection for lumbar spine strain with degenerative joint disease.  

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014.  A transcript of the hearing is associated with the claims files.   

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


REMAND

The Board finds that further development is required before the claim is decided. 

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 
The Veteran indicated in his August 2014 testimony that he received treatment from the VA Medical Center in Salt Lake City in 1976. See August 2014 Hearing Testimony at 9. No VA treatment records prior to 2009 are associated with the claims file. As the Veteran has identified potentially relevant treatment records to his lumbar spine disability, a remand is necessary so appropriate attempts can be made to locate and obtain these records. At the time of the VA examination there were no private treatment records associated with the claims file. There is an indication in the current records that the Veteran sought ongoing private medical treatment prior to 2008. On remand, the Veteran should be asked to identify and authorize the release of any private treatment records.

The Veteran was provided with a VA examination in October 2013. The examiner indicated that based on the documentation of record, it was less likely than not that the Veteran's lumbar spine disability was related to his active duty service. See VA Exam Report at 6. The examiner noted the Veteran's minor in-service injuries which appeared to have been resolved without ongoing treatment during active duty, and that his onset of pain was not until 2008 and/or 2009 nearly 40 years after service. The Board notes an addendum opinion may be required if the noted private treatment or VA records are obtained and associated with the claims file. If these records are associated with the file an addendum opinion should be obtained so the examiner can take into account any new evidence.    

Accordingly, the case is REMANDED for the following action and additional development:

1. Obtain all outstanding VA treatment records from the VA Medical Center in Salt Lake City from 1976 forward, as well as any other treatment records from other facilities.  

2. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his low back disability. Specifically, there is an indication that the Veteran underwent medical treatment and surgery for pain in his back in 1990. 
All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

3. After completing the development listed in Directives 1 and 2 to the extent possible, if new private or VA medical records have been associated with the claims file, obtain an addendum opinion from the examiner who provided the October 2013 VA exam or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following question:

a) Is it at least as likely as not (a fifty percent probability or greater) that the lumbar spine disability is related to his active duty service?

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then adjudicate the claim on appeal.  If the benefit sought remains denied, a supplemental statement of the case shall be issued and provided to the Veteran and his representative within the requisite period of time to respond.  The case shall be returned to the Board for appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

